Judgment was rendered in favor of the relators against David Wells, at the November term, 1840, of the La Salle Circuit Court, the Hon. Thomas Ford presiding, for $460,44, and costs of suit ; and on the last day of said term, the defendant moved the Court to set aside the judgment and grant a new trial, but before any decision was had on the motion, the Court adjourned. The relators requested the clerk to issue an execution upon the judgment, which he declined doing ; on the ground, that the motion for a new trial was not disposed of. The relators presented these facts to this Court, and obtained an alternative mandamus, requiring the clerk to issue execution, or show cause why he refused so to do, by the first day of February, 1840. The motion for a peremptory writ, in the first instance, was refused.